DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/5/21, 8/31/21 and 10/6/21.  The submission are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,917,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,917,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,917,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,917,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,917,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the .
Claim 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,917,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,917,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 20, 21, 22, 23, 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frenne et al. (US Publication 2016/0277954).
Regarding claims 17, 22 and 24, Frenne teaches an apparatus and a method of transmitting channel state information (CSI) by a user equipment (UE) in a wireless communication system, the method comprising: (i.e. fig. 17 shows a wireless device (UE) comprising a processor, (40) memory (42) and transceiver (44) for executing instructions; see paragraphs 116, 117)
 	receiving, from a base station (BS), configuration information related to at least one CSI report, wherein the configuration information includes first information related to at least one CSI resource, and second information related to whether the at least one CSI report carrying reception state information; (i.e. fig. 11 shows a wireless device (14) may receive from a base station (12) configuration information regarding a CSI report, the report may comprise resource information and reception state information (600, 602) comprising reference signal regarding reception beams; see paragraphs 100, 101)

 	transmitting, to the BS, at least one CSI report based on the first information and the second information, (i.e. fig. 11 shows the wireless device may transmit at least one CSI report to the base station based on the received configuration information (610); see paragraphs 100, 101)
 	wherein a CSI-reference signal (CSI-RS) resource index (CSI) is transmitted in a CSI report based on the CSI report carrying the reception state information. (i.e. the transmitted CSI report may comprise CSI-RS index information; see paragraph 101)
Regarding claims 20, Frenne teaches the method of claim 17, the reception state information includes reference signal reception power (RSRP). (i.e. the transmitted reception information may comprise power information; see paragraphs 107)
Regarding claims 21, Frenne teaches the method of claim 17, wherein the at least one CSI resource comprises at least one of at least one CSI-RS resource, or at least one channel state information- interference measurement (CSI-IM) 
Regarding claims 23, Frenne teaches a method of receiving channel state information (CSD by a base station (BS) in a wireless communication system, the method comprising:
 	transmitting, to a user equipment (UE), configuration information related to at least one CSI report, wherein the configuration information includes first information related to at least one CSI resource, and second information related to whether the at least one CSI report carrying reception state information; (i.e. fig. 11 shows a wireless device (14) may receive from a base station (12) configuration information regarding a CSI report, the report may comprise resource information and reception state information (600, 602) comprising reference signal regarding reception beams; see paragraphs 100, 101)
 	transmitting, to the UE, downlink control information (DCI) requesting at least one CSI report; (i.e. fig. 11 shows the CSI configuration information is sent via DCI (downlink control information) and initiates CSI reporting; see paragraphs 100, 101) and
 	receiving, from the UE, at least one CSI report based on the first information and the second information, , (i.e. fig. 11 shows the wireless device 
 	wherein a CSI-reference signal (CSI-RS) resource index (CRI) is received in a CSI report based on the CSI report carrying the reception state information. (i.e. the transmitted CSI report may comprise CSI-RS index information; see paragraph 101)
Allowable Subject Matter
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 dependent on allowable claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
January 13, 2022Primary Examiner, Art Unit 2471